DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive. 
          Regarding the argument in light of the claim amendments (Amendment, pg. 6, fourth), the Double Patenting rejection of the claims is maintained as presented below. 
           Regarding the 35 U.S.C 103 rejection of claims 1 and 6 with references Wernaers and Song, Applicant argues that the cited portions of Wernaers describes the slave sending the null/zero packet responsive to the slave’s detection of consecutive silence frames and not in response to a transmission by the master, and as such argues that at least Wernaers fails to disclose limitations described in the claim i.e., “wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first zero-payload packet from the communication master” and “wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first voice packet from the communication master” (Amendment, pg. 7-8 sec. 2). Examiner respectfully disagrees.
        Wernaers discloses transmitting both silence and voice packets by a master and slave over a Bluetooth link (para. [0046]) including the transmission of consecutive silence samples (para. [0054]) as well as voice samples (para. [0055]), where the slave sends a NULL (i.e. zero) packet after the master has sent one or more samples of a sampled voice signal and where the sent voice samples also includes silence samples sent as silence packets (para. [0055]; para. [0073]), corresponding to “wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first zero-payload packet from the communication master” and “wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first voice packet from the communication master”.
            Applicant’s argument regarding reference Perraud only disclosing generating comfort noise but not disclosing “receiving, from the far-end system, at least one packet including comfort noise parameters” and “generating comfort noise using the comfort noise parameters” as recited in amended claim 11 that includes language from claim 12 and additional amendments (Amendment, pg. 7-8, sec. 2-3), have been considered but is moot in light of the rejection of the amended claim with reference Gournay as presented below

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

                     Patent
                 (US 11,109,440 B2)
           Instant Application
                 (17/386,530)
A method, comprising:


       during an isochronous communication session of a communication master with a far-end system operating as a communication slave on a short-range packet-based radio link, monitoring for voice-based signals in an audio stream received on an audio line in, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window;
           based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal; 
       while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times; and 
         in response to determining that the voice activity estimation signal is below the predetermined threshold: transmitting a first zero-payload packet to the communication slave in a first subevent of the first event window,
          receiving, in response to the first zero-payload packet, a voice packet from the communication slave in the first subevent of the first event window, and 

        acknowledging the voice packet by transmitting a second zero-payload packet to the communication slave in a second subevent of the first event window.
  1. A method for communication by a communication master, the method comprising: 
            during an isochronous communication session of the communication master with a far-end system operating as a communication slave on a short-range packet-based radio link, monitoring for voice-based signals in an audio stream received on an audio line in, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window;
           based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal; 
       while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times; and
           in response to determining that the voice activity estimation signal is below the predetermined threshold: transmitting a first zero-payload packet to the communication slave in a first subevent of the first event window, and 
         receiving, in response to the first zero-payload packet, a second zero-payload packet from the communication slave in the first subevent of the first event window 
wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first voice packet from the communication master
8. A method, comprising:
     

       during an isochronous communication session of a communication slave with a far-end system operating as a communication master on a short-range packet-based radio link: receiving a first zero-payload packet from the communication master in a first subevent of a first event window of the isochronous communication session;
      receiving an audio stream on an audio line in; 
       
        generating a voice packet based on the audio stream;
         transmitting, in response to the first zero-payload packet, the voice packet to the communication master in the first subevent of the first event window; 
         receiving a second zero-payload packet from the communication master in a second subevent of the first event window, the second zero-payload packet acknowledging the voice packet; monitoring for voice-based signals in the audio stream; 
    based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal;
   
          receiving a third zero-payload packet from the communication master in a first subevent of a second event window of the isochronous communication session; and
      


     



   in response to determining that the voice activity estimation signal is below a predetermined threshold: transmitting, in response to the third zero-payload packet, a fourth zero-payload packet to the communication master in the first subevent of the second event window.
6. A method for communication by a communication master, the method comprising:
       during an isochronous communication session of the communication master with a far-end system operating as a communication slave on a short-range packet-based radio link, monitoring for voice-based signals in an audio stream received on an audio line in, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window;













         based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal;
         




 while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times; and 
     






         in response to determining that the voice activity estimation signal is above the predetermined threshold: generating a first voice packet based on the audio stream, transmitting the first voice packet to the communication slave in a first subevent of the first event window, and receiving, in response to the first voice packet, a first zero-payload packet from the communication slave in the first subevent of the first event window
         wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first voice packet from the communication master
     13. A method, comprising: 

      during an isochronous communication session of a communication slave with a far-end system operating as a communication master on a short-range packet-based radio link: 
       
        receiving a first zero-payload packet from the communication master in a first subevent of a first event window of the isochronous communication session; 
       receiving an audio stream on an audio line in; 
      generating a voice packet based on the audio stream; 
       transmitting, in response to the first zero-payload packet, the voice packet to the communication master in the first subevent of the first event window;
         receiving a second zero-payload packet from the communication master in a second subevent of the first event window, the second zero-payload packet acknowledging the voice packet; 
        monitoring for voice-based signals in the audio stream;
         based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal; 
          receiving a second voice packet from the communication master in a first subevent of a second event window of the isochronous communication session;
         in response to determining that the voice activity estimation signal is below a predetermined threshold: transmitting, in response to the second voice packet, a third zero-payload packet to the communication master in the first subevent of the second event window.
11. A method for communication by a communication slave, comprising: 
        during an isochronous communication session of the communication slave with a far-end system operating as a communication master on a short-range packet-based radio link: 
        receiving a first voice packet from the communication master in a first subevent of a first event window of the isochronous communication session;
        receiving an audio stream on an audio line in;
       









     
        monitoring for voice-based signals in the audio stream; 
        based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal;




           in response to determining that the voice activity estimation signal is below a predetermined threshold: transmitting, in response to the first voice packet, a first zero-payload packet to the communication master in the first subevent of the first event window
         receiving, from the far-end system, at least one packet including comfort noise parameters; and
       generating comfort noise using the comfort noise parameters 


            Instant Claims 1-6, and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 13-17 of U.S. Patent No. US 11,109,440 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table provided above and because Wernaers suggests “receiving, in response to the first zero-payload packet, a second zero-payload packet from the communication slave in the first subevent of the first event window” (Wernaers, fig. 11-14; para. [0055]-[0058]; para. [0073]), “while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times” (Wernaers, para. [0027]; para. [0057]-[0058]) and “in response to determining that the voice activity estimation signal is above the predetermined threshold: generating a first voice packet based on the audio stream, transmitting the first voice packet to the communication slave in a first subevent of the first event window, and receiving, in response to the first voice packet, a first zero-payload packet from the communication slave in the first subevent of the first event window, wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first zero-payload packet from the communication master” (Wernaers, fig. 11-14; para. [0017]; para. [0046]; para. [0050]; para. [0052]; para. [0055]-[0058]; para. [0073]), “wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first voice packet from the communication master” (Wernaers, fig. 11-14; para. [0017]; para. [0027]-[0028]; para. [0046]; para. [0050]; para. [0052]; para. [0055]-[0058]; para. [0073]), and Gournay discloses “receiving, from the far-end system, at least one packet including comfort noise parameters” (Gournay, para. [0007]; para. [0028]) and “generating comfort noise using the comfort noise parameters” (Gournay, para. [0028]-[0029]).  It would have been obvious to one of ordinary skill in the art to implement the features of Wernaers for all the reasons described therein including avoiding connection loss (Wernaers, para. [0073]). Also, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the zero-payload packet described in Wang with the silence packet described in Wernaers in arriving at the limitation because such substitution would have resulted in providing reduced transmission bitrate and reduced waste of resources (Wang, para. [0004]-[0005]; para. [0014]). Furthermore, it would have been obvious to one of ordinary skill in the art to implement the features of Gournay with the suggestion of saving power as a result of the transmitted parameters (Gournay, para. [0003]-[0004]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, Claim 6 recites the limitation "wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first voice packet from the communication master" in lines 21-23. There is insufficient antecedent basis for “the second zero-payload packet” in the claim. Claims 7-10 are rejected based on their dependency. The language is interpreted as “the first zero-payload packet”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.       Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wernaers US PGPUB 2014/0162555 A1 (“Wernaers”) in view of Wang et al US PGPUB 2010/0165922 A1 (“Wang”) and Song et al US 10,034,160 B2 (“Song”)
        Per Claim 1, Wernaers discloses a method for communication by a communication master, the method comprising: 
            during a communication session of the communication master with a far-end system operating as a communication slave on a short-range packet-based radio link, monitoring for voice-based signals in an audio stream received on an audio line in (fig. 2; fig. 3; a method for controlling the transmission of a sampled voice signal over a Bluetooth.RTM. radio link. The method comprises the steps of: a) monitoring the sampled voice signal…, Abstract; para. [0039]; para. [0040]);
           based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal (para. [0057]-[0058]);  
          while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times (para. [0027]; para. [0057]-[0058]); and
           in response to determining that the voice activity estimation signal is below the predetermined threshold: transmitting a silence packet to the communication slave in a first subevent of the first event window, and receiving, in response to the silence packet, a second zero-payload packet from the communication slave in the first subevent of the first event window, wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first zero-payload packet from the communication master (fig. 11-14; para. [0017]; according to the Bluetooth.RTM. standard, silence and voice are not differentiated, hence silence is also be transmitted. As a result, power is consumed for transmitting and receiving silence, which implies that power of both the slave and the master is wasted…, para. [0046]; para. [0050]; para. [0052]; the slave does not send a packet containing one or more samples of the sampled voice signal after that the master had sent one because a number of consecutive silence samples has been detected on the slave side.  Nevertheless, the slave can send to the master a NULL packet…, para. [0055]-[0058]; Silences in the voice signal can therefore have any duration. The packet sent by the transmitter for avoiding the loss of the radio link may be a silence packet…, para. [0073], silence packet as first zero payload packet, NULL packet as second zero payload packet);
           Wernaers does not explicitly disclose in response to determining that the voice activity estimation signal is below the predetermined threshold: transmitting a first zero-payload packet to the communication slave
           However, this feature is taught by Wang (para. [0005]; para. [0053], transmitted silence/zero/dummy packet when silence is detected as implying limitation)
          Wernaers in view of Wang does not explicitly disclose an isochronous communication session, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window
            However, this feature taught by Song (Abstract; figs. 16-19)
          It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Wang with the method of Wernaers by substituting the zero payload packet described in Wang with the silence packet described in Wernaers in arriving at “in response to determining that the voice activity estimation signal is below the predetermined threshold: transmitting a first zero-payload packet to the communication slave in a first subevent of the first event window, and receiving, in response to the a first zero-payload packet, a second zero-payload packet from the communication slave in the first subevent of the first event window wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first zero-payload packet from the communication master’”, to combine the teachings of Song with the method of Wernaers in view of Wang in arriving at “an isochronous communication session, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window”, because such combinations would have resulted in providing reduced transmission bitrate and reduced waste of resources (Wang, para. [0004]-[0005]; para. [0014]), providing a way to periodically send data to multiple devices (Song, col. 17, ln 37-44).
           Per Claim 2, Wernaers in view of Wang, Song discloses the method of claim 1, 
           Wernaers discloses wherein the short-range packet-based radio link includes a Bluetooth link (Abstract; para. [0055]). 
          Per Claim 5, Wernaers in view of Wang, Song discloses the method of claim 1, 
           Wernaers discloses wherein the audio stream on the audio line in originates from a microphone (fig. 2, element 200; para. [0085]). 

2.     Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Song
         Per Claim 6, Wernaers discloses a method for communication by a communication master, the method comprising: 
           during a communication session of the communication master with a far-end system operating as a communication slave on a short-range packet-based radio link, monitoring for voice-based signals in an audio stream received on an audio line in (fig. 2; fig. 3; a method for controlling the transmission of a sampled voice signal over a Bluetooth.RTM. radio link. The method comprises the steps of: a) monitoring the sampled voice signal…, Abstract; para. [0039]; para. [0040]);
            based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal (para. [0057]-[0058]);  
          while the voice activity estimation signal exceeds a predetermined threshold, generating one or more voice packets based on the audio stream, and transmitting the one or more voice packets to the far-end system at one or more times (para. [0027]; para. [0057]-[0058]); and 
         in response to determining that the voice activity estimation signal is above the predetermined threshold: generating a first voice packet based on the audio stream, transmitting the first voice packet to the communication slave in a first subevent of the first event window, and receiving, in response to the first voice packet, a first zero-payload packet from the communication slave in the first subevent of the first event window, wherein the communication slave sends the second zero-payload packet in response to receiving the transmission of the first voice packet from the communication master (fig. 11-14; para. [0027]-[0028]; In order to keep the master informed of the good reception of the EV3 packet, the slave sends an acknowledgement (ACK) with a NULL packet. NULL packets are sent in order to send link control information to the other devices, e.g. ACK information for received data. The master receives the NULL packet and is therefore informed of the proper reception by the slave of the EV3 packet…, para. [0050]; para. [0055]-[0058]; para. [0061]-[0062]; Silences in the voice signal can therefore have any duration…, para. [0073], NULL as zero payload packet);
          Wernaers does not explicitly disclose an isochronous communication session, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window
           However, this feature taught by Song (Abstract; figs. 16-19)
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Song with the method of Wernaers in arriving at “an isochronous communication session, wherein the isochronous communication session comprises a plurality of event windows, the plurality of event windows comprising a first event window”, because such combination would have resulted in providing a way to periodically send data to multiple devices (Song, col. 17, ln 37-44) 
         Per Claim 7, Wernaers in view of Song discloses the method of claim 6, 
            Wernaers discloses wherein the short-range packet-based radio link includes a Bluetooth link (Abstract; para. [0055]).
         Per Claim 10, Wernaers in view of Song discloses the method of claim 6, 
             Wernaers discloses wherein the audio stream on the audio line in originates from a microphone (fig. 2, element 200; para. [0085]).

3.     Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Song and Gournay et al US PGPUB 2006/0293885 A1 (“Gournay”)
        Per Claim 11, Wernaers discloses a method for communication by a communication slave, comprising: 
           during a communication session of the communication slave with a far-end system operating as a communication master on a short-range packet-based radio link: receiving a first voice packet from the communication master in a first subevent of a first event window of the communication session (fig. 2; fig. 3; a method for controlling the transmission of a sampled voice signal over a Bluetooth.RTM. radio link. The method comprises the steps of: a) monitoring the sampled voice signal…, Abstract; para. [0039]; para. [0040]; para. [0055]); 
           receiving an audio stream on an audio line in (Abstract; para. [0039]; para. [0040]; para. [0047]; para. [0088]);
          monitoring for voice-based signals in the audio stream (Abstract; para. [0027]; para. [0057]-[0058]);
        based on monitoring the audio stream for the voice-based signals, generating a voice activity estimation signal (para. [0027]; para. [0057]-[0058]); 
        in response to determining that the voice activity estimation signal is below a predetermined threshold: transmitting, in response to the first voice packet, a first zero-payload packet to the communication master in the first subevent of the first event window (fig. 11-14; the slave does not send a packet containing one or more samples of the sampled voice signal after that the master had sent one because a number of consecutive silence samples has been detected on the slave side.  Nevertheless, the slave can send to the master a NULL packet…, para. [0055]-[0058], NULL as second zero payload packet)      
         Wernaers does not explicitly disclose an isochronous communication session
         However, this feature taught by Song (Abstract; figs. 16-19)
         Wernaers in view of Song does not explicitly disclose receiving, from the far-end system, at least one packet including comfort noise parameters or generating comfort noise using the comfort noise parameters
           However, these features are taught by Gournay:
          receiving, from the far-end system, at least one packet including comfort noise
parameters (para. [0007]; para. [0028]); and
           generating comfort noise using the comfort noise parameters (para. [0028]-[0029])
         It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Song with the method of Wernaers in view of Wang in arriving at “an isochronous communication session”, as well as to combine the teachings of Gournay with the method of Wernaers in view of Song in arriving at “receiving, from the far-end system, at least one packet including comfort noise parameters and generating comfort noise using the comfort noise parameters”, because such combinations would have resulted in providing a way to periodically send data to multiple devices (Song, col. 17, ln 37-44) as well as in saving power as a result of the transmitted parameters (Gournay, para. [0003]-[0004]). 
          Per Claim 13, Wernaers in view of Song and Gournay discloses the method of claim 11, 
            Wernaers discloses wherein the audio stream on the audio line in originates from a microphone (fig. 2, element 200; para. [0085]).
          Per Claim 14, Wernaers in view of Song and Gournay discloses the method of claim 11, 
              Wernaers discloses wherein the short-range packet-based radio link includes a Bluetooth link (Abstract; para. [0055]).

4.       Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Wang and Song as applied to claim 1 and further in view of Perraud et al US PGPUB 2006/0193269 A1 (“Perraud”)
        Per Claim 3, Wernaers in view of Wang and Song discloses the method of claim 1, 
           Wernaers in view of Wang and Song does not explicitly disclose transmitting, to the far-end system, at least one packet including comfort noise parameters
           However, this feature is taught by Perraud (para. [0023]-[0024]; para. [0036])
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perraud with the system of Wernaers in arriving at “transmitting, to the far-end system, at least one packet including comfort noise parameters”, because such combination would have resulted in reducing the appearance of lost communication (Perraud, para. [0024]).   

5.       Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Song as applied to claim 6 above, and further in view of Perraud 
       Per Claim 8, Wernaers in view of Song discloses the method of claim 6, 
            Wernaers in view of Song does not explicitly disclose transmitting, to the far-end system, at least one packet including comfort noise parameters
            However, this feature is taught by Perraud (para. [0023]-[0024]; para. [0036])
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Perraud with the system of Wernaers in view of Song in arriving at “transmitting, to the far-end system, at least one packet including comfort noise parameters”, because such combination would have resulted in reducing the appearance of lost communication (Perraud, para. [0024]).      
6.       Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Wang and Song as applied to claim 1 above, and further in view of Gournay 
         Per Claim 4, Wernaers in view of Wang and Song discloses the method of claim 1,
             Wernaers in view of Wang and Song does not explicitly disclose while the voice activity estimation signal exceeds the predetermined threshold, extracting from the audio stream comfort noise parameters
            However, this feature is taught by Gournay (Abstract; para. [0004]; para. [0031]; para. [0035], speech frames as implying estimation signal exceeds the threshold);
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gournay with the method of Wernaers in view of Wang and Song in arriving at “while the voice activity estimation signal exceeds the predetermined threshold, extracting from the audio stream comfort noise parameters”, because such combination would have resulted in saving power as a result of the extracted parameters (Gournay, para. [0003]-[0004]).

7.       Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wernaers in view of Song as applied to claim 6 above, and further in view of Gournay 
         Per Claim 9, Wernaers in view of Song discloses the method of claim 6, 
            Wernaers does not explicitly disclose while the voice activity estimation signal exceeds the predetermined threshold, extracting from the audio stream comfort noise parameters
         However, this feature is taught by Gournay (Abstract; para. [0004]; para. [0031]; para. [0035], speech frames as implying estimation signal exceeds the threshold);
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gournay with the method of Wernaers in view of Song in arriving at “while the voice activity estimation signal exceeds the predetermined threshold, extracting from the audio stream comfort noise parameters”, because such combination would have resulted in saving power as a result of the extracted parameters (Gournay, para. [0003]-[0004]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658